Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 20 are objected to because of the following informalities:
Claim 14 recites “. . . associated with the a rule” in the fifth line of Claim 14. The insertion of “a” in between “the” and “rule” is a typographical error. The “rule” is interpreted as the same “rule” of depended upon Claim 13.
Claim 20 recites “wherein causing the user interface to display [status] is based at least in part on the aerial vehicle be associated with the departure location at the departure time of the flight” in the last paragraph of Claim 20. The use of “be” in lieu of “being” preceding “associated with the . . .” is a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-4 and 13-20 recite a system (i.e. a machine or manufacture) and Claims 5-12 recite a method (i.e. a process). Therefore, Claims 1-20 all fall within the one of the four statutory categories of invention of 35 U.S.C. 101.
Step 2A, Prong One
Independent Claim 1 recites the abstract idea of
“generating an aviation-based user [venue] configured to receive input from
. . . aerial vehicle owners, 
. . . aerial vehicle operators, 
. . . aerial vehicle flight brokers, and 
. . . aerial vehicle travelers; 
receiving, from . . . an aerial vehicle operator of the aerial vehicle operators, first input data indicating acceptance for auto- booking functionality offered by the aviation-based user [venue]; 
sending, . . . , request data for flight attributes associated with flights to be offered utilizing the auto-booking functionality, the flight attributes including an aerial vehicle identifier, timing information, and geographic location information associated with the aerial vehicle;
 receiving, . . . , second input data in response to the request data; 
generating first data representing one or more rules for auto-booking the aerial vehicle for a flight, the one or more rules based at least in part on the second input data; 
causing display, [to] an aerial vehicle flight broker of the aerial vehicle flight brokers and based at least in part on the first data, . . . indicating the flight is available for auto-booking;
receiving, . . . , third input data indicating a request for booking the flight; and 
causing the flight to be scheduled without additional input from the aerial vehicle operator based at least in part on the third input data.”
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers (1) generating a venue for different parties, (2) receiving data indicating acceptance for auto-booking functionality, (3) sending flight attributes, (4) receiving a response, (5) generating rules for auto-booking based on the response, (6) causing display to flight broker that flight is available for auto-booking, (7) receiving a request to book the flight, and (8) causing the flight to be scheduled, all of which are managing personal behavior by following rules and interacting between people by communicating information (i.e. receiving and displaying information and coordinating and directing a service) and commercial or legal interactions (i.e. the request, fulfillment of the request, and communication of auto-booking rules), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e., the “system,” “processor[s],” “non-transitory computer-readable media,” a “platform,” “devices,” and “user interface[s]”) implementing the identified abstract idea does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Therefore, Claim 1 recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent) and (ii) generally links the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of:
(i) a system, comprising: (ii) one or more processors; and (iii) non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations; 
(iv) an aviation-based user platform; 
(v) devices associated with aerial vehicle owners, aerial vehicle operators, aerial vehicle flight brokers, and aerial vehicle travelers; 
(vi) a first device associated with an aerial vehicle operator of the aerial vehicle operators;
(vii) a second device of an aerial vehicle flight broker of the aerial vehicle flight brokers; and
(viii) a user interface.
The additional elements of (i) a system, comprising: (ii) one or more processors; and (iii) non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Fig. 1. ¶67 shows that the “processor(s) . . . may include . . . components known in the art.” ¶68 shows “The memory 118 and/or the memory described with respect to the components of the remote system 102 may include volatile and nonvolatile memory, removable and non- removable media implemented in any method or technology for storage of information, such as computer-readable instructions, data structures, program component, or other data.”) and (v) devices associated with aerial vehicle owners, aerial vehicle operators, aerial vehicle flight brokers, and aerial vehicle travelers, (vi) a first device associated with an aerial vehicle operator of the aerial vehicle operators, and (vii) a second device associated with an aerial vehicle flight broker of the aerial vehicle flight brokers (¶43 shows that the “device[s]” “may include one or more components such as one or more processors 114, one or more network interfaces 116, memory 118, one or more microphones 120, one or more speakers 122, and/or one or more displays 124.” Therefore, the device would include generic smartphones or laptop computers.), are recited at a high-level of generality, such that, when viewed as whole/ordered combination (Fig. 1), they amount to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The (iv) platform and (viii) user interface when viewed as whole/ordered combination (Fig. 1 and 4-6. ¶45 shows that the user interfaces may display information, include a searching element, and receive information.), does no more than generally link the use of the judicial exception to a particular technological environment or field of use (online computer environment) (See MPEP 2106.05(h)).
Accordingly, these additional elements, when viewed as a whole/ordered combination (Fig. 1 shows elements in combination), do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)) and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (iv) platform and (viii) user interface when viewed as whole/ordered combination (Fig. 1 and 4-6. ¶45 shows that the user interfaces may display information, include a searching element, and receive information.) are recited at a high-level of generality and performs generic computer functions (i.e., interfacing with a web-platform) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).
Therefore, the additional elements of: the (i)“system,” (ii) “processor[s],” (iii) “non-transitory computer-readable media,” (iv) a “platform,” (v-vii) “device[s],” and (viii) “user interface”, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination (Fig. 1 shows elements in combination), nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims 2-4 recite the abstract idea of:
determining, utilizing the aerial vehicle identifier and at the time the third input data is received, a scheduled geographic location of the aerial vehicle at a departure time of the flight (Claim 2);
determining that the scheduled geographic location corresponds to a reference geographic location associated with the one or more rules (Claim 2);
wherein causing the flight to be scheduled is based at least in part on the scheduled geographic location corresponding to the reference geographic location (Claim 2);
wherein the request data comprises first request data (Claim 3);
receiving, . . . , second request data from the aerial vehicle broker indicating one or more flights for which auto- booking is requested (Claim 3),
wherein the first request data for flight attributes is sent based at least in part on receiving the second request data (Claim 3) and
the first data representing the one or more rules is generated based at least in part on the second request data (Claim 3);
determining, within a predetermined period of time from when the flight is scheduled to depart, that a geographic location of the aerial vehicle is more than a threshold distance from a reference geographic location associated with the one or more rules (Claim 4);
identifying an alternative aerial vehicle based at least in part on the geographic location being more than the threshold distance from the reference geographic location (Claim 4); and
causing the alternative aerial vehicle to be associated with the flight instead of the aerial vehicle. (Claim 4)
Dependent Claims 2-4, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 2-4 fail to establish claims that are not directed to an abstract idea because the further limitations include (1) determining location of aircraft at a departure time, (2) scheduling the flight, (3) receiving request data including rules, (4) determining whether the aircraft is too far away, (5) identifying an alternative aircraft, and (6) switching to the alternative aircraft. The further elements of Claim 3 (i.e. “user interface of the aviation-based user platform”) fails to establish claims that are not directed to an abstract idea because the elements merely generally link the abstract idea to a particular technology or field of use (i.e. the “user interface of the aviation-based user platform”) just as in Claim 1. The organization of the further limitations of Claims 2-4 fail to integrate an abstract idea into a practical application just as discussed above for Claim 1. Additionally, performing the abstract idea of Claim 1 as recited in each of the further limitations of Claims 2-4, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 1. Therefore, Claims 2-4 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, and (2) generally linked to a particular technology or field of use. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 2-4 fail to establish that the claims provide an inventive concept, just as in Claim 1. Therefore, Claims 2-4 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Step 2A, Prong One
Independent Claim 13 recites the abstract idea of
“receiving, from . . . an aerial vehicle operator of the aerial vehicle operators, first input data indicating acceptance for auto- booking functionality offered by an aviation-based user [venue]; 
sending, . . . , request data for flight attributes associated with flights to be offered in association with the aerial vehicle operator utilizing the auto-booking functionality;
 receiving, . . . , second input data responsive to the request data; 
generating first data representing a rule for auto-booking the aerial vehicle for a flight, the rule based at least in part on the second input data; 
causing display, [to] an aerial vehicle flight broker and based at least in part on the first data, . . . indicating the flight is available for auto-booking.”
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers (1) receiving data indicating acceptance for auto-booking functionality, (2) sending flight attributes, (3) receiving a response, (4) generating rules for auto-booking based on the response, (5) causing display to flight broker that flight is available for auto-booking, all of which are managing personal behavior by following rules and interacting between people by communicating information (i.e. receiving and displaying information and coordinating and directing a service) and commercial or legal interactions (i.e. the request, fulfillment of the request, and communication of auto-booking rules), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e., the “system,” “processor[s],” “non-transitory computer-readable media,” a “platform,” “device,” and “user interface[s]”) implementing the identified abstract idea does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Therefore, Claim 13 recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 13 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent) and (ii) generally links the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of:
(i) a system, comprising: (ii) one or more processors; and (iii) non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations; 
(iv) an aviation-based user platform; 
(v) a first device associated with an aerial vehicle operator; and
(vi) a user interface.
The additional elements of (i) a system, comprising: (ii) one or more processors; and (iii) non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Fig. 1. ¶67 shows that the “processor(s) . . . may include . . . components known in the art.” ¶68 shows “The memory 118 and/or the memory described with respect to the components of the remote system 102 may include volatile and nonvolatile memory, removable and non- removable media implemented in any method or technology for storage of information, such as computer-readable instructions, data structures, program component, or other data.”) and (v) a first device associated with an aerial vehicle operator (¶43 shows that the “device[s]” “may include one or more components such as one or more processors 114, one or more network interfaces 116, memory 118, one or more microphones 120, one or more speakers 122, and/or one or more displays 124.” Therefore, the device would include generic smartphones or laptop computers.), are recited at a high-level of generality, such that, when viewed as whole/ordered combination (Fig. 1), they amount to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The (iv) platform and (vi) user interface when viewed as whole/ordered combination (Fig. 1 and 4-6. ¶45 shows that the user interfaces may display information, include a searching element, and receive information.), does no more than generally link the use of the judicial exception to a particular technological environment or field of use (online computer environment) (See MPEP 2106.05(h)).
Accordingly, these additional elements, when viewed as a whole/ordered combination (Fig. 1 shows elements in combination), do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)) and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (iv) platform and (vi) user interface when viewed as whole/ordered combination (Fig. 1 and 4-6. ¶45 shows that the user interfaces may display information, include a searching element, and receive information.) are recited at a high-level of generality and performs generic computer functions (i.e., interfacing with a web-platform) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).
Therefore, the additional elements of: the (i)“system,” (ii) “processor[s],” (iii) “non-transitory computer-readable media,” (iv) a “platform,” (v) “device,” and (vi) “user interface”, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination (Fig. 1 shows elements in combination), nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims 14-20 recite the abstract idea of
determining a scheduled geographic location of the aerial vehicle at the time of the flight; (Claim 14);
determining that the scheduled geographic location corresponds to a reference geographic location associated with the a rule (Claim 14);
causing the flight to be scheduled based at least in part on the scheduled geographic location corresponding to the reference geographic location (Claim 14);
receiving, utilizing the user interface of the aviation-based user [venue], second request data from the aerial vehicle broker indicating one or more flights for which auto- booking is requested (Claim 15);
wherein:
the first request data is sent based at least in part on receiving the second request data; (Claim 15) and 
the first data representing the rule is generated based at least in part on the second request data (Claim 15);
determining, within a predetermined period of time from when the flight is scheduled to depart, that a geographic location of the aerial vehicle is more than a threshold distance from a reference geographic location of the aerial vehicle associated with the rule (Claim 16);
identifying an alternative aerial vehicle based at least in part on the geographic location being more than the threshold distance from the reference geographic location (Claim 16);
causing the alternative aerial vehicle to be associated with the flight instead of the aerial vehicle (Claim 16);
determining a rating associated with the aerial vehicle operator (Claim 17);
determining that the rating satisfies a threshold rating indicating the aerial vehicle operator is a trusted aerial vehicle operator (Claim 17);
causing the auto-booking functionality to be activated based at least in part on the rating satisfying the threshold rating (Claim 17);
determining that the aerial vehicle flight broker is one of a predetermined subset of aerial vehicle flight brokers associated with the aviation-based user [venue], the predetermined subset of the aerial vehicle flight brokers representing trusted aerial vehicle flight brokers (Claim 18);
wherein causing display of the [space] is based at least in part on the aerial vehicle flight broker being one of the predetermined subset of the aerial vehicle flight brokers (Claim 18);
wherein the [space] comprises a first user [space] (Claim 19);
generating a second user [space] configured to be displayed . . . , the second user [space] including one or more options for changing one or more settings associated with the auto-booking functionality (Claim 19);
receiving, via the second user [space], third user input data indicating a change to the one or more settings (Claim 19); 
causing the rule to be updated based at least in part on the third user input data (Claim 19);
receiving, via the [space], third input data indicating a request for booking the flight from a departure location (Claim 20);
determining that the aerial vehicle is associated with the departure location at a departure time of the flight (Claim 20); and
wherein causing the [space] to display that the flight is available for auto-booking is based at least in part on the aerial vehicle be associated with the departure location at the departure time of the flight (Claim 20).
Dependent Claims 14-20, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 14-20 fail to establish claims that are not directed to an abstract idea because the further limitations include (1) determining location of the aircraft, (2) basing flight schedule off of the location, (3) sending and receiving auto-booking rule data, (4) establishing a threshold rating for the operators, (5) determining and displaying if the broker is trusted, (6) having the option to change the auto-booking settings, (7) receiving a change, (8) updating the rules based on the change, (9) receiving a request for booking, (10) determining that the aircraft is at the location at the time, and (11) displaying that the flight is available. The further elements of Claims 18-20 (i.e. “platform,” “user interface,”  “first user interface,” “second user interface,” and “first device”) fails to establish claims that are not directed to an abstract idea because the elements merely recite additional generic computer hardware (i.e. “first device”) similar to the generic computer hardware of Claim 13 (i.e. “first device”) or generally link the abstract idea to a particular technology or field of use (i.e. “platform,” “user interface,” “first user interface,” and “second user interface”) just as in Claim 13. The organization of the further limitations of Claims 14-20 fail to integrate an abstract idea into a practical application just as discussed above for Claim 13. Additionally, performing the abstract idea of Claim 13 as recited in each of the further limitations of Claims 14-20, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 13. Therefore, Claims 14-20 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, and (2) generally linked to a particular technology or field of use. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 14-20 fail to establish that the claims provide an inventive concept, just as in Claim 13. Therefore, Claims 14-20 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Claims 5-12 recite elements and limitations that are substantially similar to Claims 13-20. Claims 5-12 recite a method embodied by the elements and limitations of Claims 13-20. Therefore, Claims 5-12 are rejected under 35 U.S.C. 101 just as Claims 13-20 are rejected under 35 U.S.C. 101 as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170032682-A1 ("Moser") in view of “Private Jet Management Estimates, Everything You Need to Know About Ownership” (David “Riley” Select Aero, https://www.select.aero/private-jet-management-estimates/ Nov. 24, 2020) and US-20040030593-A1 (“Webster”).
Regarding Claim 1, Moser discloses a “A system, comprising: one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations” (Fig. 1 and ¶¶16-18. See also ¶24.) comprising:
“generating an aviation-based user platform configured to receive input from devices associated with aerial vehicle [management], devices associated with aerial vehicle operators, devices associated with aerial vehicle flight brokers, and devices associated with aerial vehicle travelers” (Fig. 1 and ¶¶16-18 shows that the platforms can be accessed by computer devices. Fig. 7 and ¶¶71-72 shows that Passenger 702, Broker 708, Operators 716 and New Entities (New Co. Including Billing and Management persons) 724 access the shared web services 706. Fig. 1 and ¶45 shows that the management application platform 110 enables the performance of “a variety of business functions” including “to perform profitably and cost analyses.”); 
“receiving, from a first device of the devices associated with an aerial vehicle operator of the aerial vehicle operators” (The broadest reasonable interpretation of this limitation includes a portion of a process of a broker registering with the platform. ¶¶56-57 shows that “information entered in the user interface screens” “can be stored in the central data store.” ¶19 shows that the “flight information” stored in the “central data store” includes “fields for flight identification, takeoff time, landing time, course information, wind speed, equipment identification, inspection date, maintenance date, pilot identification, empty weight, total weight, fuel usage, and any other information related to a flight, the equipment, the personnel, the client, or associated business information.” See also ¶¶19-23. ¶16 shows “the customer/user application may learn and store information for brokers or individual clients concerning preferences, flight history, and the like to facilitate efficient repeat usage.” ¶43 shows “The customer/user application platform 106 can be used by direct customers, operators, or brokers to enter information into and access information from the central data store 102 and to obtain flight information.”)
“first input data indicating acceptance for auto- booking functionality offered by the aviation-based user platform” (¶15 shows that resource information, such as aircraft availability and price quotes are provided automatically (i.e. without human interaction, but direct interface with operator’s system). See also ¶25. Fig. 9A-10 shows the automated process. ¶89 shows “The illustrated process 1000 may be partially or fully automated based on certain information pulled from the central data store or otherwise obtained.” Because whether or not the process is fully or partially automated is based on “certain information [from at least the] central data store,” the system had received that “certain information” (i.e. data indicating acceptance for auto-booking). ¶63 teaches “an automated information management system of one or more of the operators 502 to collect information responsive to the inquiry from the customer/user 508.” See also Fig. 5 and ¶6 and ¶67.); 
“sending, to the first device, request data for flight attributes associated with flights to be offered utilizing the auto-booking functionality” (Fig. 5 and ¶¶61-62. See also Fig. 9A. Fig. 9C steps 976-984, Fig. 8A-8C, and ¶73 show that upon selection of a presented quote, the flight is automatically booked (i.e. without functionalities requiring human access) using the process of Fig. 8A-8C.), 
“the flight attributes including an aerial vehicle identifier, timing information, and geographic location information associated with the aerial vehicle” (Fig. 9A-10 and ¶¶82-83. See also Fig. 4A-4B and ¶¶52-55.);
“receiving, from the first device, second input data in response to the request data” (Fig. 5 and ¶¶62-64. Fig. 9A and ¶83.); 
“generating first data representing one or more rules for auto-booking the aerial vehicle for a flight, the one or more rules based at least in part on the second input data” (Fig. 9A-9C step 916, containing steps 918-972, shows the rules (i.e. variables used) for generating the price quote. See also ¶¶83-88. These variables include where the plane is coming from (918-920), potential routing (922-928), performance data related to the weight and route of the aircraft (932-940), potential fuel consumption (942-952), and flight route details (954-972). ¶87 shows “[the price quote generation] calculation (972) may factor in empty legs, an operator pricing model, aircraft pricing specifies, distance, duration, and any other relevant factors.”); 
“causing display, on a second device of an aerial vehicle flight broker of the aerial vehicle flight brokers and based at least in part on the first data, of a user interface via the aviation-based user platform, the user interface indicating the flight [information]” (Fig. 7 and ¶¶71-72 show that “broker 708” “may access the shared web services 706 to obtain price quotes, information about empty legs or other flight information.” It is interpreted that the “my flights/my customers” function of Fig 6 and ¶69 enable the display of the broker’s brokered flights to the broker.);
“receiving, via the user interface, third input data indicating a request for booking the flight” (Fig. 9A and ¶¶82-83 show a quote request initiation. See also Fig. 5 and ¶63.); and 
“causing the flight to be scheduled without additional input from the aerial vehicle operator based at least in part on the third input data” (Fig. 8A-8C and ¶73 show that the flight plan can be generated automatically, without human user access. See also Fig. 9A-10, ¶82, and ¶89.).
Moser does not teach
That “devices associated with aerial vehicle [management]” are “devices associated with aerial vehicle owners” and
 “the user interface indicating the flight is available for auto-booking.”
Riley teaches that “devices associated with aerial vehicle [management]” are “devices associated with aerial vehicle owners” (Riley Pages 2-8 shows that private jet owners can hire management companies, like Select Aero, to perform management functions (i.e. Maintenance, Accounting, Monthly and Quarterly Management Reports, and other legal or administrative needs) on behalf of the owner. Because the owner hires the management company, the device associated the device associated with the management is the device associated with the owner.).
Riley does not teach “the user interface indicating the flight is available for auto-booking.”
Webster teaches “the user interface indicating the flight is available for auto-booking” (Fig. 2 and ¶49 and ¶¶51-52 show that specific aircraft, like “Beach Baron 58” and the details of that aircraft, are displayed to the customer. ¶53 shows that the vendor can enter aircraft details for each specific aircraft, including a “virtual aircraft” which is merely a representation of an aircraft to be selected later. Fig. 4 and ¶64 shows that “confirmation field 196” includes whether or not an aircraft has been selected. Therefore, the “virtual aircraft” is indicative of not including “auto-booking” (i.e. having not already confirmed selection of aircraft before customer selects flight), and the “Beach Baron 58” is indicative of including “auto-booking” (i.e. having already confirmed selection of aircraft before customer selects flight). ¶37, ¶45, and ¶64 show that the Broker is notified.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Riley with Moser because Riley teaches that an owner hiring a private plane management company reduces the time investment of the owner necessary for owning a private plane (Page 2 shows “At Select Aero, we understand that our clients lead busy lives. You do not have the time to, or interest in handling legal documents, aircraft maintenance, and other responsibilities required with private jet management. Owning a private jet can be a full-time job in itself. Our team of aviation specialists pride themselves in exceptional aircraft management.”). Thus, combining Riley with Moser furthers the interest taught in Riley, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Webster with Moser and Riley because Webster teaches that enabling auto-booking eliminates wasteful communication overhead of requiring additional communication to book the quoted flight (¶¶2-5 and ¶¶18-19). Thus, combining Webster with Moser and Riley furthers the interest taught in Webster, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, Moser, Riley, and Webster teach the “The system of claim 1” as described above. Moser further teaches
“determining, utilizing the aerial vehicle identifier [based on the available aerial vehicles] . . . , a scheduled geographic location of the aerial vehicle at a departure time of the flight” ( ¶55 and Fig. 4B show that location of multiple aircraft for a scheduled time is tracked. ¶83 and Fig. 9A shows “identify available aircraft 904” based on “schedule” as part of the quoting process, not the booking process. See also Fig. 10 and ¶¶89-90. );
“determining that the scheduled geographic location corresponds to a reference geographic location associated with the one or more rules” (Fig. 10 and ¶89 show that the system finds “available” aircraft based on location being “within X distance of departure location(s).”); and 
“wherein causing the flight to be scheduled is based at least in part on the scheduled geographic location corresponding to the reference geographic location” (¶83 and Fig. 9A shows “identify available aircraft 904” based on “schedule” as part of the quoting process. Further Fig. 9A step 918 and ¶84 considers where the aircraft will be coming from in order to arrive at the departure location.).
Moser and Riley does not teach “determining, . . . at the time the third input data[(i.e. a request for booking the flight)] is received, a scheduled geographic location of the aerial vehicle at a departure time of the flight” or “utilizing the aerial vehicle identifier [based on the available aerial vehicles] at the time the third input data is received.”
Webster teaches “utilizing the aerial vehicle identifier [based on the available aerial vehicles] at the time the third input data is received” (¶53 shows that the vendor can enter aircraft details for each specific aircraft, including a “virtual aircraft” which is merely a representation of an aircraft to be selected later. Fig. 4 and ¶64 shows that “confirmation field 196” includes whether or not an aircraft has been selected. Therefore, when booking a “virtual aircraft,” the actual aircraft is selected during the confirmation steps of Fig. 4 (i.e. at the time the request for booking the quoted flight is received).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Webster with Moser and Riley because Webster teaches that enabling auto-booking eliminates wasteful communication overhead of requiring additional communication to book the quoted flight (¶¶2-5 and ¶¶18-19). Thus, combining Webster with Moser and Riley furthers the interest taught in Webster, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 3, Moser, Riley, and Webster teaches the “The system of claim 1” as described above. Moser further teaches
“wherein the request data comprises first request data” (Fig. 9A show receiving request data.);
“receiving, utilizing the user interface of the aviation-based user platform, second request data from the aerial vehicle broker indicating one or more flights for which auto-booking is requested” (Fig. 5 and ¶¶62-64 shows that information from broker “508” is received by portal “504,” and sent to Operators “502.” See also Fig. 6 and ¶68 showing customer interfacing with system via “retail/broker application website 602.”); and 
“wherein the first request data for flight attributes is sent based at least in part on receiving the second request data” (Fig. 5 and ¶¶62-64 shows that information from broker “508” is received by portal “504,” and sent to Operators “502.” ¶¶63-64 shows that operator “502” sends response to inquiry.); and 
“the first data representing the one or more rules is generated based at least in part on the second request data” (¶64 shows “the customer/user may receive, on a single user interface screen or multiple user interface screens, availability and price quote information from multiple ones of the operators 502.” Fig. 9A-9C step 916, containing steps 918-972, shows the rules (i.e. variables used) for generating the price quote. See also ¶¶83-88.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US-20170032682-A1 ("Moser") in view of “Private Jet Management Estimates, Everything You Need to Know About Ownership” (David “Riley” Select Aero, https://www.select.aero/private-jet-management-estimates/ Nov. 24, 2020), US-20040030593-A1 (“Webster”), and US-20120035965-A1 (“Maguire”).
Regarding Claim 4, Moser, Riley, and Webster teach the “The system of claim 1” as described above. Moser further teaches
“determining, within a predetermined period of time from when the flight is scheduled to depart, [the] geographic location of the aerial vehicle . . .” (¶7 shows “On the flight day, a pilot may enter a variety of flight information such as equipment identification, takeoff time and location, flight plan details, flight data (e.g., altitude, wind speed, fuel levels, aircraft loading/weights, total flight miles, etc.), landing time and location, and any other information related to the flight, personnel, and equipment.”);
“determining, . . . , that a geographic location of [an unacceptable] aerial vehicle is more than a threshold distance from a reference geographic location associated with the one or more rules” (Fig. 10 and ¶89 show that the system finds “available” aircraft based on location being “within X distance of departure location(s).”);
identifying [the] aerial vehicle based at least in part on the geographic location being more than the threshold distance from the reference geographic location” (Fig. 10 and ¶89 show that the system finds “available” aircraft based on location being “within X distance of departure location(s).”); and 
“causing [an] alternative aerial vehicle to be associated with the flight instead of the aerial vehicle” (¶59 shows “For example, the risk management system may identify particular routes, airports, crews, aircraft, types of flights, or combinations of the foregoing that exceed specified risk criteria. This information may be used to change flight offerings, price flights, change routing, retire equipment, change scheduling, or otherwise manage risk.” Therefore, ¶59 teaches that “the risk management system” can change the aircraft to an alternative aircraft if the risk exceeds certain criteria.).
Moser, Riley, and Webster do not teach that
“determining . . . . that . . . the aerial vehicle is [an unacceptable aerial vehicle]” and
“identifying an alternative aerial vehicle based at least in part on the geographic location being more than the threshold distance from the reference geographic location.” 
Maguire teaches
“determining . . . . that . . . the aerial vehicle is [an unacceptable aerial vehicle]” (¶47-48 shows a “virtual inventory” of aircraft on “the management system 104.” ¶54 shows “aircraft inventory need not be known or guaranteed to be available before the flight schedule is created in step 202.” ¶47 shows that the supplier (i.e. operator, see ¶35) updates the availability of the aircraft. ¶53 shows “The number of aircraft available to originate from a particular location may include a number of aircraft resident at the location, a number of aircraft available to fly from the location on a particular date, and/or a number of aircraft that are committed to fly to the location in sufficient time to operate another later flight leaving from the location.” ¶52 and Fig. 2 show a process of updating booking class inventor in step “208,” in response to receiving information relating to an aircraft in step “206.” ¶56 shows that the updated information received in step “206” includes availability information. See also Fig. 3 Step 304 and ¶¶66-68.) and
“identifying an alternative aerial vehicle based at least in part on the geographic location being more than the threshold distance from the reference geographic location” (¶¶60-61 show that at step “208” of Fig. 2 updates the booking of aircraft. Fig. 3 step “308” and ¶69 shows “the change of the . . .  availability of an aircraft unit or a booking on a first flight in the pool may necessitate modifying a reservation inventory of a second flight in the pool.” See also ¶¶69-70. ¶76 shows “an aircraft or routing of aircraft originally intended to be flown on the first flight may be re-routed and/or re-assigned to another flight and the replacement aircraft or routing for the first flight may be performed at the second level of service.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maguire with Moser, Riley, and Webster because Maguire teaches that enabling replacement of aircraft with an alternative aircraft can maximize profitability (¶24, ¶57, ¶60, and ¶62). Thus, combining Maguire with Moser, Riley, and Webster furthers the interest taught in Maguire, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 13-15, 19-20, 5-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170032682-A1 ("Moser") in view of and US-20040030593-A1 (“Webster”).
Regarding Claim 13, Moser discloses a “A system, comprising: one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations” (Fig. 1 and ¶¶16-18. See also ¶24.) comprising:
“receiving, from a first device associated with an aerial vehicle operator” (The broadest reasonable interpretation of this limitation includes a portion of a process of a broker registering with the platform. ¶¶56-57 shows that “information entered in the user interface screens” “can be stored in the central data store.” ¶19 shows that the “flight information” stored in the “central data store” includes “fields for flight identification, takeoff time, landing time, course information, wind speed, equipment identification, inspection date, maintenance date, pilot identification, empty weight, total weight, fuel usage, and any other information related to a flight, the equipment, the personnel, the client, or associated business information.” See also ¶¶19-23. ¶16 shows “the customer/user application may learn and store information for brokers or individual clients concerning preferences, flight history, and the like to facilitate efficient repeat usage.” ¶43 shows “The customer/user application platform 106 can be used by direct customers, operators, or brokers to enter information into and access information from the central data store 102 and to obtain flight information.”)
“first input data indicating acceptance for auto- booking functionality offered by an aviation-based user platform” (¶15 shows that resource information, such as aircraft availability and price quotes are provided automatically (i.e. without human interaction, but direct interface with operator’s system). See also ¶25. Fig. 9A-10 shows the automated process. ¶89 shows “The illustrated process 1000 may be partially or fully automated based on certain information pulled from the central data store or otherwise obtained.” Because whether or not the process is fully or partially automated is based on “certain information [from at least the] central data store,” the system had received that “certain information” (i.e. data indicating acceptance for auto-booking). ¶63 teaches “an automated information management system of one or more of the operators 502 to collect information responsive to the inquiry from the customer/user 508.” See also Fig. 5 and ¶6 and ¶67.); 
“sending, to the first device, request data for flight attributes associated with flights to be offered in association with the aerial vehicle operator utilizing the auto-booking functionality” (Fig. 5 and ¶¶61-62. See also Fig. 9A. Fig. 9C steps 976-984, Fig. 8A-8C, and ¶73 show that upon selection of a presented quote, the flight is automatically booked (i.e. without functionalities requiring human access) using the process of Fig. 8A-8C.), 
“receiving, from the first device, second input data responsive to the request data” (Fig. 5 and ¶¶62-64. Fig. 9A and ¶83.); 
“generating first data representing a rule for auto-booking the aerial vehicle for a flight, the rule based at least in part on the second input data” (Fig. 9A-9C step 916, containing steps 918-972, shows the rules (i.e. variables used) for generating the price quote. See also ¶¶83-88. These variables include where the plane is coming from (918-920), potential routing (922-928), performance data related to the weight and route of the aircraft (932-940), potential fuel consumption (942-952), and flight route details (954-972). ¶87 shows “[the price quote generation] calculation (972) may factor in empty legs, an operator pricing model, aircraft pricing specifies, distance, duration, and any other relevant factors.”); 
“causing display, on a second device associated with an aerial vehicle flight broker and based at least in part on the first data, of a user interface via the aviation-based user platform, the user interface indicating the flight [information]” (Fig. 7 and ¶¶71-72 show that “broker 708” “may access the shared web services 706 to obtain price quotes, information about empty legs or other flight information.” It is interpreted that the “my flights/my customers” function of Fig 6 and ¶69 enable the display of the broker’s brokered flights to the broker.).
Moser does not teach
“the user interface indicating the flight is available for auto-booking.”
Webster teaches “the user interface indicating the flight is available for auto-booking” (Fig. 2 and ¶49 and ¶¶51-52 show that specific aircraft, like “Beach Baron 58” and the details of that aircraft, are displayed to the customer. ¶53 shows that the vendor can enter aircraft details for each specific aircraft, including a “virtual aircraft” which is merely a representation of an aircraft to be selected later. Fig. 4 and ¶64 shows that “confirmation field 196” includes whether or not an aircraft has been selected. Therefore, the “virtual aircraft” is indicative of not including “auto-booking” (i.e. having not already confirmed selection of aircraft before customer selects flight), and the “Beach Baron 58” is indicative of including “auto-booking” (i.e. having already confirmed selection of aircraft before customer selects flight). ¶37, ¶45, and ¶64 show that the Broker is notified.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Webster with Moser because Webster teaches that enabling auto-booking eliminates wasteful communication overhead of requiring additional communication to book the quoted flight (¶¶2-5 and ¶¶18-19). Thus, combining Webster with Moser furthers the interest taught in Webster, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 14, Moser and Webster teach the “The system of claim 13” as described above. Moser further teaches
“determining a scheduled geographic location of the aerial vehicle at the time of the flight” ( ¶55 and Fig. 4B show that location of multiple aircraft for a scheduled time is tracked. ¶83 and Fig. 9A shows “identify available aircraft 904” based on “schedule” as part of the quoting process, not the booking process. See also Fig. 10 and ¶¶89-90. );
“determining that the scheduled geographic location corresponds to a reference geographic location associated with the a rule” (Fig. 10 and ¶89 show that the system finds “available” aircraft based on location being “within X distance of departure location(s).”); and 
“causing the flight to be scheduled based at least in part on the scheduled geographic location corresponding to the reference geographic location” (¶83 and Fig. 9A shows “identify available aircraft 904” based on “schedule” as part of the quoting process. Further Fig. 9A step 918 and ¶84 considers where the aircraft will be coming from in order to arrive at the departure location.).
Regarding Claim 15, Moser and Webster teaches the “The system of claim 13” as described above. Moser further teaches
“wherein the request data comprises first request data” (Fig. 9A show receiving request data.);
“receiving, utilizing the user interface of the aviation-based user platform, second request data from the aerial vehicle broker indicating one or more flights for which auto-booking is requested” (Fig. 5 and ¶¶62-64 shows that information from broker “508” is received by portal “504,” and sent to Operators “502.” See also Fig. 6 and ¶68 showing customer interfacing with system via “retail/broker application website 602.”); and 
“wherein the first request data is sent based at least in part on receiving the second request data” (Fig. 5 and ¶¶62-64 shows that information from broker “508” is received by portal “504,” and sent to Operators “502.” ¶¶63-64 shows that operator “502” sends response to inquiry.); and 
“the first data representing the rule is generated based at least in part on the second request data” (¶64 shows “the customer/user may receive, on a single user interface screen or multiple user interface screens, availability and price quote information from multiple ones of the operators 502.” Fig. 9A-9C step 916, containing steps 918-972, shows the rules (i.e. variables used) for generating the price quote. See also ¶¶83-88.).
Regarding Claim 19, Moser and Webster teach the “The system of claim 13” as described above.
Moser further teaches
“the user interface comprises a first user interface” (Fig. 6-7, ¶69, and ¶¶71-72 show the broker’s user interface.);
“generating a second user interface configured to be displayed on the first device, the second user interface including [inputs] associated with the auto-booking functionality” (Fig. 3 and ¶51 shows the operator utilizes a user interface to input data. ¶17 shows that the pilot application interface receives the takeoff and landing times (i.e. information associated with auto-booking functionality). );
“receiving, via the second user interface, third user input data . . .” (Fig. 3 and ¶51 shows the operator utilizes a user interface to input data); and 
“causing the rule to be updated based at least in part on the third user input data” (Fig. 9A-9C and ¶¶83-84 show that the system identifies available aircraft “904” and generates a quote “916” based on the provided information, including the provided rules. ¶87 shows “[the price quote generation] calculation (972) may factor in empty legs, an operator pricing model, aircraft pricing specifies, distance, duration, and any other relevant factors.”).
Moser does not teach
“the second user interface including one or more options for changing one or more settings associated with the auto-booking functionality” and
“third user input data indicating a change to the one or more settings.”
Webster further teaches
the second user interface including one or more options for changing one or more settings associated with the auto-booking functionality” (Fig. 3 and ¶¶53-60 shows operator interface for entering data which includes at least “the minimum cost per hour per leg”);
“third user input data indicating a change to the one or more settings” (¶5 and ¶¶8-9shows that operator can update aircraft information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Webster with Moser because Webster teaches that enabling auto-booking eliminates wasteful communication overhead of requiring additional communication to book the quoted flight (¶¶2-5 and ¶¶18-19). Thus, combining Webster with Moser furthers the interest taught in Webster, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 20, Moser and Webster teach the “The system of claim 13” as described above. Moser further teaches the operations further comprising:
“receiving, via the user interface, third input data indicating a request for booking the flight from a departure location” (Fig. 9C shows that the broker/customer selects quote at step “978” (i.e. indicating a request for booking the selected flight).); 
“determining that the aerial vehicle is associated with the departure location at a departure time of the flight” (Fig. 10 and ¶89 shows that identifying available aircraft is based on departure location and date/time (i.e. each of the available aircraft are “associated” with the departure information).); and 
“wherein causing the user interface to display that the flight is available for auto-booking is based at least in part on the aerial vehicle be associated with the departure location at the departure time of the flight” (Fig. 9A-9C, ¶83, and ¶88 shows that only aircraft identified as “available” (i.e. associated with departure information) are presented to the user at step “976.”).
Regarding Claim 5, the elements and limitations of Claim 5 are substantially similar to the elements and limitations of Claim 13. Claim 5 recites a method which is embodied by the elements and limitations of Claim 13. Therefore, Moser in view of Webster discloses the elements and limitations of Claim 5, just as discussed above regarding Claim 13.
Regarding Claim 6, the elements and limitations of Claim 6 are substantially similar to the elements and limitations of Claim 14. Claim 6 recites a method which is embodied by the elements and limitations of Claim 14. Therefore, Moser in view of Webster discloses the elements and limitations of Claim 6, just as discussed above regarding Claim 14.
Regarding Claim 7, the elements and limitations of Claim 7 are substantially similar to the elements and limitations of Claim 15. Claim 7 recites a method which is embodied by the elements and limitations of Claim 15. Therefore Moser in view of Webster discloses the elements and limitations of Claim 7, just as discussed above regarding Claim 15.

Regarding Claim 11, the elements and limitations of Claim 11 are substantially similar to the elements and limitations of Claim 19. Claim 11 recites a method which is embodied by the elements and limitations of Claim 19. Therefore, Moser in view of Webster discloses the elements and limitations of Claim 11, just as discussed above regarding Claim 19.
Regarding Claim 12, the elements and limitations of Claim 12 are substantially similar to the elements and limitations of Claim 20. Claim 12 recites a method which is embodied by the elements and limitations of Claim 20. Therefore, Moser in view of Webster discloses the elements and limitations of Claim 12, just as above below regarding Claim 20.
Claims 16 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170032682-A1 ("Moser") in view of US-20040030593-A1 (“Webster”) and US-20120035965-A1 (“Maguire”).
Regarding Claim 16, Moser and Webster teach the “The system of claim 13” as described above. Moser further teaches
“determining, within a predetermined period of time from when the flight is scheduled to depart, [the] geographic location of the aerial vehicle . . .” (¶7 shows “On the flight day, a pilot may enter a variety of flight information such as equipment identification, takeoff time and location, flight plan details, flight data (e.g., altitude, wind speed, fuel levels, aircraft loading/weights, total flight miles, etc.), landing time and location, and any other information related to the flight, personnel, and equipment.”);
“determining, . . . , that a geographic location of [an unacceptable] aerial vehicle is more than a threshold distance from a reference geographic location of the aerial vehicle associated with the rule” (Fig. 10 and ¶89 show that the system finds “available” aircraft based on location being “within X distance of departure location(s).”);
identifying [the] aerial vehicle based at least in part on the geographic location being more than the threshold distance from the reference geographic location” (Fig. 10 and ¶89 show that the system finds “available” aircraft based on location being “within X distance of departure location(s).”); and 
“causing [an] alternative aerial vehicle to be associated with the flight instead of the aerial vehicle” (¶59 shows “For example, the risk management system may identify particular routes, airports, crews, aircraft, types of flights, or combinations of the foregoing that exceed specified risk criteria. This information may be used to change flight offerings, price flights, change routing, retire equipment, change scheduling, or otherwise manage risk.” Therefore, ¶59 teaches that “the risk management system” can change the aircraft to an alternative aircraft if the risk exceeds certain criteria.).
Moser and Webster do not teach that
“determining . . . . that . . . the aerial vehicle is [an unacceptable aerial vehicle]” and
“identifying an alternative aerial vehicle based at least in part on the geographic location being more than the threshold distance from the reference geographic location.” 
Maguire teaches
“determining . . . . that . . . the aerial vehicle is [an unacceptable aerial vehicle]” (¶47-48 shows a “virtual inventory” of aircraft on “the management system 104.” ¶54 shows “aircraft inventory need not be known or guaranteed to be available before the flight schedule is created in step 202.” ¶47 shows that the supplier (i.e. operator, see ¶35) updates the availability of the aircraft. ¶53 shows “The number of aircraft available to originate from a particular location may include a number of aircraft resident at the location, a number of aircraft available to fly from the location on a particular date, and/or a number of aircraft that are committed to fly to the location in sufficient time to operate another later flight leaving from the location.” ¶52 and Fig. 2 show a process of updating booking class inventor in step “208,” in response to receiving information relating to an aircraft in step “206.” ¶56 shows that the updated information received in step “206” includes availability information. See also Fig. 3 Step 304 and ¶¶66-68.) and
“identifying an alternative aerial vehicle based at least in part on the geographic location being more than the threshold distance from the reference geographic location” (¶¶60-61 show that at step “208” of Fig. 2 updates the booking of aircraft. Fig. 3 step “308” and ¶69 shows “the change of the . . .  availability of an aircraft unit or a booking on a first flight in the pool may necessitate modifying a reservation inventory of a second flight in the pool.” See also ¶¶69-70. ¶76 shows “an aircraft or routing of aircraft originally intended to be flown on the first flight may be re-routed and/or re-assigned to another flight and the replacement aircraft or routing for the first flight may be performed at the second level of service.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maguire with Moser and Webster because Maguire teaches that enabling replacement of aircraft with an alternative aircraft can maximize profitability (¶24, ¶57, ¶60, and ¶62). Thus, combining Maguire with Moser and Webster furthers the interest taught in Maguire, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 8, the elements and limitations of Claim 8 is substantially similar to the elements and limitations of Claim 16. Claim 8 recites a method which is embodied by the elements and limitations of Claim 16. Therefore, Moser in view of Webster and Maguire discloses the elements and limitations of Claim 8, just as discussed above regarding Claim 16.
Claims 17 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170032682-A1 ("Moser") in view of US-20040030593-A1 (“Webster”) and US-20110288891-A1 (“Zaid”).
Regarding Claim 17, Moser and Webster teach the “The system of claim 13” as described above. Moser further teaches the operations further comprising: 
“determining a rating associated with the aerial vehicle operator” (¶69 shows “the retail/broker application website 602 generally is operative for executing functionality including . . . operator ratings.”) and
 “causing the auto-booking functionality to be activated based at least in part on the [availability]” (Fig. 9A-9C show that only available aircraft are presented to the user for booking. Fig. 9C step 984 shows that the flight planning is “automated.”).
Moser and Webster do not teach
“determining that the rating satisfies a threshold rating indicating the aerial vehicle operator is a trusted aerial vehicle operator” and 
“causing the [availability] to be activated based at least in part on the rating satisfying the threshold rating.”
Zaid teaches
“determining that the rating satisfies a threshold rating indicating the aerial vehicle operator is a trusted aerial vehicle operator” (¶81 shows that “an owner can specify . . . a certain class of renters (e.g., . . . a certain level of driver rating in a social car sharing network).” See also ¶¶72-73 and ¶¶81-82.) and
 “causing the [availability] to be activated based at least in part on the rating satisfying the threshold rating” (¶30 shows that the “car sharing service can enable car owners to safely rent out their underutilized cars to a community of trusted drivers.” ¶81 shows that “an owner can specify . . . a certain class of renters (e.g., . . . a certain level of driver rating in a social car sharing network). See also ¶¶72-73 and ¶¶81-82.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zaid with Moser and Webster because Zaid teaches that restricting drivers to trusted drivers reduces the risk of the rental and improves vehicle utilization (¶30). Thus, combining Zaid with Moser and Webster furthers the interest taught in Zaid, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claims 9, the elements and limitations of Claims 9 are substantially similar to the elements and limitations of Claims 17. Claims 9 recites a method which is embodied by the elements and limitations of Claim 17. Therefore, Moser, Webster, and Zaid discloses the elements and limitations of Claim 9, just as discussed above regarding Claim 17.
Claims 18 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170032682-A1 ("Moser") in view of US-20040030593-A1 (“Webster”) and US-20130144668-A1 (“Puri”).
Regarding Claim 18, Moser and Webster teach the “The system of claim 13” as described above. 
Moser and Webster do not teach that “the operations further comprising: 
determining that the aerial vehicle flight broker is one of a predetermined subset of aerial vehicle flight brokers associated with the aviation-based user platform, the predetermined subset of the aerial vehicle flight brokers representing trusted aerial vehicle flight brokers; and 
wherein causing display of the user interface is based at least in part on the aerial vehicle flight broker being one of the predetermined subset of the aerial vehicle flight brokers.”
Puri teaches
“determining that the aerial vehicle flight broker is one of a predetermined subset of aerial vehicle flight brokers associated with the aviation-based user platform, the predetermined subset of the aerial vehicle flight brokers representing trusted aerial vehicle flight brokers” (Fig. 9 and ¶58 shows that Brokers 1 and 2 are a “Sub Broker” of Broker 1. See also Fig. 6 and ¶55. ¶58 shows that the “Sub Broker” is “recruited” and “sponsored” by the primary broker, which connotate a relationship of “trust” or approval.); and 
“wherein causing display of the user interface is based at least in part on the aerial vehicle flight broker being one of the predetermined subset of the aerial vehicle flight brokers” (Fig. 9 and ¶58 shows that Brokers 1 and 2 are a “Sub Broker” of Broker 1. See also Fig. 6 and ¶55. Without being a “Sub Broker” recruited and sponsored by Broker 1, the user would not be able to access the “Sub Broker.” See also Fig. 11-15.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Puri with Moser and Webster because Puri teaches that the use of sub brokers enhances the size of the market, by combining brokers, while maintaining broker competition (¶¶47-48). Thus, combining Puri with Moser and Webster furthers the interest taught in Puri, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 10, the elements and limitations of Claim 10 are substantially similar to the elements and limitations of Claim 18. Claim 10 recites a method which is embodied by the elements and limitations of Claim 18. Therefore, Moser, Webster, and Puri discloses the elements and limitations of Claim 10, just as discussed above regarding Claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-20210150647-A1 (“Fisher”) shows a computer system for booking charter flights.
US-20200065920-A1 (“Cohen”) shows a charter reservation system which eliminates the need for an intermediate broker.
US-20060020496-A1 (“Azzarello”) shows an online system for booking a charter flight.
US-20090119135-A1 (“Schoeman”) shows a method for real time generation of charter flights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628